207 F.2d 502
Leo Cecil LONES and Onmas Charles Lones, Appellants,v.UNITED STATES of America, Appellee.
No. 14565.
United States Court of Appeals Fifth Circuit.
November 4, 1953.

Appeal from the United States District Court for the Northern District of Alabama; Seybourne H. Lynne, Judge.


1
J. D. Carroll, Jr., Huntsville, Ala., for appellants.


2
John D. Hill, U. S. Atty., and M. Lewis Gwathmey, Asst. U. S. Atty., Birmingham, Ala., for appellee.


3
Before HOLMES and RIVES, Circuit Judges, and KENNAMER, District Judge.


4
KENNAMER, District Judge.


5
Appellee's motion for dismissal of appeal is resisted by youthful counsel for the appellants on the plea that failure to comply with Rule 24 of the Rules of this court should be indulged by the court as the not too unexpected performance of a novice in perfecting an appeal from a federal district court.


6
We are in sympathy with counsel's maiden voyage in the field of federal appellate practice, and therefore his predicament.


7
In trying to arrive at a just decision in the case, we have made a careful examination of the complete transcript of the proceedings in the trial court for reversable errors. We have found none. Therefore, the motion to dismiss the appeal is overruled and the judgment of the District Court is


8
Affirmed.